DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 10/21/2021 has been considered as to the merits.

Drawings
The drawings are objected to because:  the text contained within the boxes of the flow diagrams is fuzzy (see all Figures) and Figure 13 contains text that is not contained within a text box.  It appears the text is associated with box 620 and box 650 however clarification is required.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed on 11/9/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The response was not properly signed (note how only a single opening slash is used), two marked up copies of the specification were provided and no clean copy was provided.  The originally filed specification does not include a brief description of each drawings as filed.  For simplicity of amendment, Applicant may wish to amend the specification by replacement section, instead of by substitute specification, since the changes required are minimal and this case is now in examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,679,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the step of receiving structure information related to said structure comprising a layout, storing the information in a database wherein the layout comprises at least one exit location would have been obvious in light of the ‘279 disclosure (see discussion of how structure database is used in paragraph [0036] and [0037] and use of a check-out location or an exit of said structure in claim 10).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 11 and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vanska et al. (US 2010/0030624).  With respect to claim 7, Vanska discloses a system comprising: an item selection module (embodied on a user interface 102/104 of a user device (100)) that allows users to select items and to transmit, via communication connections (212)(214), an item selection indication, wherein each of said items has a corresponding item location and item characteristics provided in a data file (500) (see paragraph [0400]); a path display module (102) configured to display path information (see paragraphs [0064] and [0065]); and a path generation module embodied by a programmed CPU (200) configured to receive said item selection indication, generate path information (see paragraph [0063]) and transmit said path information to said display module (see paragraph [0064]) wherein said path information is generated at least in part based on said item location and item characteristics of selected items (i.e. recent purchase history, suggested complimentary items( wherein said path display module is further configured to display a user location (814) and to display an updated user location in response to receiving updated user location information.  With respect to claim 8, the item selection module, the path display module and the path generation module are embodied in a first user device (100) that has a shopping mini-application installed thereon.  With respect to claim 11, the item selection module is embodied in a first user device (104) and the path display module and path generation module is embodied in a second user device comprising display (102) and programmed CPU 200.  With respect to claim 14, a user location module, wherein said user location is determined by said user location module using information derived from a plurality of wireless sensors located at a structure (in the form of RFID tags 110 and RFID tag readers (158) hosted by the service provider (150)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanska et al. (US 2010/0030624) in view of Hagemann (US 2020/008245).  Vanska fails to disclose a path generation module embodied on a remote server.  Hagemann teaches a navigation system through a shopping environment based upon user specifications.  Paragraph [0015] explains how the computer readable program instruction can be embodied on a user’s computer, partly on a remote computer or entirely on a remote server.  The Vanska system involves two way communication (from local user device (100) to remote service provider (150)).  Housing the software locally or remotely would only require routine skill in the art and would be based in part on the computing power of the local user device (100).  Since some local user devices may not have the space to perform more advanced calculations, housing the software application on a remote server may help make the system accessibly to more users with lower powered local devices.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanska et al. (US 2010/0030624) in view of Eramian (US 2015/0317708).  Vanska et al. discloses all claimed elements with the exception of  path generation module configured to receive a plurality of item selection indications from a plurality of item selection modules.  Eramian teaches a system configured to receive shopping list items from a multiple users within a shopping environment.  It would have been obvious to modify the Vanska system to receive input from multiple users since such a modification would help facilitate efficient group shopping.

Allowable Subject Matter
Claims 1-6 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636